PER CURIAM.
Claude Dorsy is petitioning for reinstatement as a member of the Florida Bar. The referee recommends that he be reinstated without requiring a bar re-examination. The board of governors has approved the recommendations and after reviewing the record we agree with the referee and approve the reinstatement.
Petitioner is ordered to pay the costs of the proceedings as outlined in the referee’s report.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.